Citation Nr: 9921083	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted service connection for PTSD and assigned 
a 30 percent rating, effective as of June 1995.  This disability 
evaluation was increased to 50 percent by a hearing officer's 
decision rendered in December 1997. 


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate the 
claim of entitlement to an initial rating in excess of 50 percent 
for PTSD.  While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claim is fairly adjudicated. 

Generally, any pertinent evidence that is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless the veteran waives 
this procedural right.  See 38 C.F.R. § 20.1304(c) (1998).  This 
procedural requirement has not been met in this case.  The 
veteran has submitted additional evidence in support of his claim 
that has not been considered by the RO.  This evidence consists 
of treatment reports from the Milwaukee Vet Center dated from 
July 1993 to April 1999.  In an April 1999 letter, it was noted 
that the veteran was being treated at that facility for PTSD 
symptoms such as anger, rage, isolating behavior, an inability to 
form meaningful relationships, and an inability to maintain 
himself in a work environment.  No waiver associated with this 
evidence was received.  Therefore, this case must be remanded in 
accordance with 38 C.F.R. § 19.31 (1998) and § 20.1304(c).  See 
also 38 C.F.R. § 19.9 (1998).

Therefore, in order to give the veteran every consideration with 
respect to the 
present appeal, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should obtain and associate with 
the claims file any additional VA treatment 
records from the Milwaukee Vet Center with 
regard to treatment for PTSD from April 
1999 to the present.

2.  The RO should review the evidence 
submitted by the veteran subsequent to the 
issuance of the November 1998 supplemental 
statement of the case and adjudicate 
whether an initial rating in excess of 50 
percent for PTSD is warranted for any 
period from the effective date of June 1995 
to the present.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
addresses this evidence, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires to 
have considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










